                       IN THE UNITED STATES DISTRICT
                      COURT FOR THE EASTERN DISTRICT
                        OF TEXAS MARSHALL DIVISION


GESTURE TECHNOLOGY PARTNERS,
LLC,

          Plaintiff                            JURY TRIAL DEMANDED

     v.
                                           C.A. NO. 2:21-cv-00040-JRG
HUAWEI DEVICE CO., LTD.,
                                           LEAD CONSOLIDATED CASE
HUAWEI DEVICE USA, INC.,


          Defendants.



SAMSUNG ELECTRONICS CO., LTD.              C.A. NO. 2:21-cv-00041-JRG
AND SAMSUNG ELECTRONICS AMERICA,
INC.,

          Defendants.


PLAINTIFF GESTURE TECHNOLOGY PARTNERS’ SUR-REPLY TO DEFENDANTS
 SAMSUNG ELECTRONICS CO., LTD. AND SAMSUNG ELECTRONICS AMERICA,
                     INC.’S MOTION TO DISMISS




                                       1
        Plaintiff Gesture Technology Partners, LLC (“GTP”) files this sur-reply to Defendants

Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc.’s (“Defendants”) Motion

to Dismiss GTP’s Complaint (the “Motion” or “Mot.”), Dkt. No. 23. For the following reasons,

the Motion should be denied in its entirety.

  I.   ARGUMENT

       GTP has plainly identified Defendants’ Accused Products in its Complaint, as well as made

factual allegations of Defendants’ infringement relating to each Asserted patent. Defendants even

admit this, stating that GTP links “Accused Features to the asserted claims by way of screenshots,”

but they argue that GTP was “unsuccessful” for unspecified reasons. Reply at 3. Defendants rely

on Chapterhouse for their argument that more is required, but they ignore factual allegations made

throughout the Complaint that were of the type found to be missing in Chapterhouse. Furthermore,

while the Court has consistently refused to parse pre-suit knowledge and post-suit knowledge at

the pleading stage, Defendants ignore that GTP has pled allegations from which an inference of

pre-suit knowledge can be drawn. For at least these reasons, GTP respectfully requests that the

Court deny Defendants’ motion in its entirety.

           A. GTP Has Satisfied The Pleading Standard For Direct Infringement.

       Defendants now claim that Samsung cannot “prepare an answer much less its defenses”

due to lack of notice of the accused instrumentalities. Reply at 1. But that is plainly incorrect. In

an area of law known for its complexity, the Court’s instructions on identifying Accused

Instrumentalities at the pleading stage are notable for their clarity: “The pleading requirements set

forth in Twombly and Iqbal do not require a patentee to identify specific products or services by

name in the complaint.” Lodsys, LLC v. Brother Int’l Corp., No. 2:11-cv-90-JRG, 2012 U.S. Dist.

LEXIS 31456 at *13 (E.D. Tex. Mar. 8, 2012) (Gilstrap, J.) (emphasis added) (collecting cases).

And GTP has more than met the Court’s established pleading requirement, by specifically
                                                     2
identifying the Accused Products in its Complaint. See Compl. ¶¶23-24. The Complaint even

identifies and describes specific features of the Accused Products with screen shots, narrative

explanations, and hyperlinks to additional supporting information (see, e.g., Compl. ¶¶25-30).

GTP has clearly identified the Accused Instrumentalities for each asserted patent.

       Defendants also assert that they lack fair notice because “GTP has failed to link its

screenshots to exemplary claim elements.” Reply at 2. That demand is entirely contrary to

controlling law. See K-Tech Telecomms., 714 F.3d 1277, 1284 (“It logically follows that a patentee

need only plead facts sufficient to place the alleged infringer on notice as to what he must defend

. . . Thus, a plaintiff in a patent infringement suit is not required to specifically include each

element of the claims of the asserted patent”) (quoting McZeal, 501 F.3d at 1357) (emphasis

added)). But GTP has provided even more detail regarding how the Accused Products infringe—

information that Defendants ignore. Factual allegations of Defendants’ infringement of each

Asserted Patent are described in detail in Paragraphs 31-91 of the Complaint, including an

identification of a specific claim of each patent that is allegedly infringed by the accused products.

       Defendants’ misplaced attempt to hold GTP to a heightened pleading standard is based on

Chapterhouse, LLC v. Shopify, Inc., No. 2:18-CV-00300- JRG, 2018 WL 6981828 (E.D. Tex. Dec.

10, 2018). In that case, the Court’s ruling was based on the plaintiff pleading no “accompanying

factual allegations.” Id. at 5. In contrast, GTP’s Complaint details how the accused products

infringe each exemplary asserted claim and pleads factual information that is more than sufficient

to raise a plausible inference that all elements of the asserted claims are infringed. See Compl.

¶¶25-91. Nothing more is required. See Uniloc USA, Inc. v. Avaya Inc., No. 6:15-cv-1168-JRG,

2016 U.S. Dist. LEXIS 181826, at *14-17 (E.D. Tex. May 13, 2016) (Gilstrap, J.).




                                                      3
        To the extent Defendants are seeking to understand more particularly how they infringe the

Asserted Patents, that additional information has already been provided in GTP’s infringement

contentions, which were served on April 28, 2021. See, e.g., Pers. Audio, LLC v. Google, Inc.,

No. 1:15-cv-350, 2017 U.S. Dist. LEXIS 122635, at *11-12 (E.D. Tex. May 15, 2017) (Clark, J.)

(denying a motion to dismiss and “acknowledg[ing] a relationship between the plausibility analysis

and early service of infringement contentions”); MAZ Encryption Techs. LLC, 2016 U.S. Dist.

LEXIS 191607, at *9 (“Allegations to the level of detail contained in infringement contentions are

not required at the pleading stage. Indeed, the local rules of this Court require Plaintiff to serve its

infringement contentions upon Defendants shortly after the complaint is served and the initial

scheduling conference is set.”).       The accused instrumentalities are fully identified in the

Complaint, and Defendants have been provided fair notice. GTP respectfully submits that the

Motion should be denied.

            B. GTP Has Plausibly Pled Induced Infringement.

        Defendants’ argument that the Complaint fails to plead pre-suit knowledge sufficiently (see

Reply at 4) lacks merit because the Court has repeatedly held that “pre-suit” and “post-suit”

indirect infringement claims should not be evaluated separately at the pleading stage. See, e.g,

Lochner Techs., LLC v. AT Labs Inc., No. 2:11-CV-242, 2012 U.S. Dist. LEXIS 92924, at *9-10

(E.D. Tex. Jul. 5, 2012) (Gilstrap, J.); see also Cellular Comms. Equip. LLC v. HTC Corp., No.

6:13-CV-507, 2015 U.S. Dist. LEXIS 179461, at *26-27 (E.D. Tex. Mar. 27, 2015) (Davis, J.).

        But Defendants also assert that GTP “cannot plead facts alleging Samsung’s knowledge of

the Asserted Patents before they expired.” Reply at 4 (emphasis added). GTP can and has pled an

implication of presuit knowledge on the part of Defendants. By alleging that Defendants had

knowledge “at least as of the filing of this Complaint,” GTP has described pre-suit knowledge by

Defendants: “The implication is that [Defendant] induced infringement before the complaint was
                                                       4
filed. Viewing the facts in the light most favorable to [Plaintiff], the complaint describes pre-suit

conduct.” Estech Sys., Inc. v. Target Corp., 2020 U.S. Dist. LEXIS 209893, at *17 (Aug. 27,

2020) (Payne, J.) (denying motion to dismiss indirect infringement claim where plaintiff alleged

defendant’s knowledge of the asserted patents “at least as of the date when it was notified of the

filing of this action.”). Viewing the facts in the light most favorable to GTP, the complaint

describes pre-suit knowledge that extends to a period before the patents-in-suit expired. See

Compl. ¶¶45, 60, 75, 89 (alleging knowledge by Defendants “at least as of the filing of this

Complaint.”). This allegation is sufficient at the pleading stage under the Court’s precedent.

Defendants’ request to dismiss GTP’s inducement and willful infringement claims should

therefore be denied.

           C. If a More Definitive Statement Is Required, GTP Should Be Granted Leave to
              Amend.

       As shown above, GTP has satisfied the pleading requirements of the Federal Rules at this

stage of the litigation. If, however, the Court finds that GTP’s Complaint falls short in any way

raised by the Motion, the appropriate remedy is not dismissal but rather an order that GTP be

granted leave to amend the Complaint to remedy any ambiguity to the extent that information is

publicly available. See Wapp Tech Ltd. P’ship v. Micro Focus Int’l, PLC, 406 F. Supp. 3d 585,

600 (E.D. Tex. 2019) (Mazzant, J.). (granting motion to dismiss and granting plaintiffs leave to

amend).

 II.   CONCLUSION

       For the foregoing reasons, GTP respectfully requests that the Motion be denied in its

entirety. In the alternative, GTP respectfully requests that the Court grant GTP leave to amend its

Complaint to cure any deficiencies.




                                                     5
Dated: May 25, 2021   Respectfully submitted,


                             By: /s/ Fred I. Williams
                             Fred I. Williams
                             Texas State Bar No. 00794855
                             Michael Simons
                             Texas State Bar No. 24008042
                             WILLIAMS SIMONS & LANDIS PLLC
                             327 Congress Ave., Suite 490
                             Austin, TX 78701
                             Tel: 512-543-1354
                             fwilliams@wsltrial.com
                             msimons@wsltrial.com

                             Todd E. Landis
                             State Bar No. 24030226
                             WILLIAMS SIMONS & LANDIS PLLC
                             2633 McKinney Ave., Suite 130 #366
                             Dallas, TX 75204
                             Tel: 512-543-1357
                             tlandis@wsltrial.com

                             John Wittenzellner
                             Pennsylvania State Bar No. 308996
                             WILLIAMS SIMONS & LANDIS PLLC
                             1735 Market Street, Suite A #453
                             Philadelphia, PA 19103
                             Tel: 512-543-1373
                             johnw@wsltrial.com

                             ATTORNEYS FOR PLAINTIFF




                            6
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 25, 2021 the undersigned caused a copy of

the foregoing document to be served on all counsel of record, via the Court’s CM/ECF system,

pursuant to the Federal Rules of Civil Procedure.

                                                    /s/ Fred I. Williams
                                                    Fred I. Williams
